Citation Nr: 0412040	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  04-01 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for post-traumatic 
arthritis of the right hand secondary to an accidental simple 
fracture of the navicular bone with non-union, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from April 1945 to July 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claim for a 
disability rating in excess of 10 percent for his right wrist 
disorder.  The veteran filed a timely appeal to this adverse 
determination.

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2003).  


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The evidence shows that the veteran has right wrist 
arthritis which has been confirmed by x-ray; while the 
veteran has a full range of right wrist motion, there is 
evidence of pain on motion and functional impairment on use.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for  have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Codes 5010-5215 
(2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for an increased disability rating in 
this case after that date, in April 2003.  Thus, the 
provisions of the VCAA are applicable in this case.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the appellant was provided adequate 
notice as to the evidence needed to substantiate his claim, 
as well as notice of the specific legal criteria necessary to 
substantiate this claim.  The Board concludes that 
discussions as contained in the initial rating decision dated 
in June 2003, in the statement of the case (SOC) issued in 
December 2003, and in correspondence to the appellant have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim. 

Furthermore, the Board observes that in a lengthy letter to 
the appellant dated in May 2003, the RO provided the 
appellant with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the appellant's claims, and 
specifically identified what evidence was needed from the 
appellant versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that the veteran 
understands the nature of the evidence needed to substantiate 
his claim.  As the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence has 
been met.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the increased rating issue on appeal, and that all 
relevant evidence necessary for an equitable resolution of 
this issue has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, 
extensive post-service VA inpatient and outpatient treatment 
notes, including surgical reports, the reports of several VA 
examinations, including a medical opinion regarding 
functional loss on use due to such factors as weakness, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity and atrophy from disuse, and several 
personal statements made by the veteran in support of his 
claim.  The RO has obtained all pertinent records available 
regarding the issue on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claim.  Additionally, the veteran does not allege, nor does 
the record reflect, that there exists outstanding evidence 
relevant to the issue on appeal.  As such, the Board finds 
the VA's duty to assist in this case has been met.  In light 
of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the appellant in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).

Historically, the veteran incurred a fracture to the 
navicular bone of the right hand in August 1945 as the result 
of an accidental injury during bayonet practice.  In an 
August 1947 rating decision, the RO granted service 
connection for post-traumatic arthritis of the right hand 
secondary to an accidental simple fracture of the navicular 
bone with non-union, at which time a 10 percent disability 
rating was assigned effective from July 1947.  This 10 
percent rating has been in effect ever since, and, as this 
evaluation has been in place for at least 20 years, it is 
protected from being reduced due to the provisions of 38 
U.S.C.A. § 110 (West 2002).  See also 38 C.F.R. § 3.951 
(2003).  The veteran is seeking an increased disability 
rating for this disorder, asserting that his wrist has become 
much worse and is very painful.

Evidence relevant to the current level of severity of the 
veteran's right wrist disorder includes VA outpatient 
treatment notes dated from November 2000 to November 2002.  
Of note is a VA initial primary care assessment dated in 
November 2000, at which time the veteran presented with 
several complaints.  He reported a history of a navicular 
fracture to the right wrist and complained of intermittent 
pain, and requested that an x-ray of the wrist be performed.  
No abnormalities were noted on physical examination, and x-
rays were reported to reveal a probable old navicular 
fracture, with no evidence of acute problems in the right 
wrist area.  The examiner did not render a relevant 
diagnosis.

In May 2003, the veteran underwent a VA orthopedic 
examination of his right wrist.  At that time, the examiner 
noted that he had reviewed the veteran's claims file in 
conjunction with his examination and interview of the 
veteran.  He also noted that the veteran was right-hand 
dominant.  Current complaints included constant pain, 
weakness, stiffness, giving way, fatigability and lack of 
endurance.  He also reported weekly flare-ups of his 
disorder, precipitated by overuse, weather changes, impact to 
the wrist and vibration, such as steering a vehicle over road 
bumps.  The veteran estimated that during flare-ups he had a 
25 to 35 percent increase in limitation of motion and 
increased functional impairment of 60 to 70 percent.  He 
reported that he had never lost any time off of work as a 
telephone company lineman, foreman, installer and repairman 
due to his right wrist disability, but it was painful many 
days.  He also stated that it had an adverse effect on his 
usual daily activities.

Physical examination revealed normal range of right wrist 
motion, equal to that on the left, including dorsiflexion 
from zero to 70 degrees, palmar flexion from zero to 80 
degrees, wrist radial deviation from zero to 20 degrees, 
wrist ulnar deviation from zero to 45 degrees, forearm 
supination from zero to 85 degrees, and pronation from zero 
to 80 degrees.  Grip strength on the right was graded 2+, 
while it was 3+ on the left.  There was no evidence of 
effusion, local warmth or redness of the navicular bone, and 
the anatomical "snuffbox" was tender to palpation.  The 
examiner rendered a diagnosis of a fracture of the navicular 
bone of the right wrist with residual chronic strain of 
musculoligamentous origin.

The examiner also noted that range of motion was equal on 
both sides and there was no evidence of pain during range of 
motion testing.  However, there was excess fatigability and 
weakness with repetitive movements of the right wrist.  There 
was no evidence of incoordination.  There was tenderness of 
the right wrist, fatigability, and weakness, and the veteran 
stated that performing a single grip strength maneuver 
severely aggravated the discomfort such that additional 
repetitions of right wrist grip maneuvers were not attempted.  
The Board notes that following this examination, x-rays of 
the veteran's right wrist were conducted, which revealed a 
well-healed post-traumatic deformity of the right scaphoid, 
calcium pyrophosphate dehydrate (CPPD) of the right wrist 
joint, and a deformed triquetral bone, likely post-traumatic.

The veteran's right wrist disorder has been evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, pursuant to which the severity of 
traumatic arthritis is evaluated.  DC 5010 states that 
traumatic arthritis is to be rated as degenerative arthritis 
under DC 5003.  DC 5003, in turn, states that the severity of 
degenerative arthritis, established by X-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected.  Therefore, the veteran's right wrist disorder has 
been evaluated under DC 5215, pursuant to which the severity 
of limitation of wrist motion is evaluated.  Under this code, 
a 10 percent rating is warranted when palmar flexion is 
limited to a position in line with the forearm, or when 
dorsiflexion is less than 15 degrees.  This 10 percent rating 
is applicable for either the major or minor limb.  A 10 
percent rating is the only, and therefore the highest, rating 
available under this code.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, more movement than normal, and excess fatigability 
and incoordination.  In addition, when the disability 
involves arthritis, 38 C.F.R. § 4.59 also contemplates 
consideration of painful motion as an important factor of 
disability and provides that evidence of painful motion 
should be carefully noted.

A review of the recent range of motion studies conducted at 
the time of the May 2003 VA examination reveals that the 
veteran's right wrist does not exhibit the degrees of limited 
motion required for the assignment of a 10 percent rating 
under DC 5215.  Indeed, this examination found no limitation 
of motion at all.  VA regulations state that in every 
instance where the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2003).  
Thus, the veteran's right wrist disorder would normally only 
warrant a noncompensable (zero percent) rating under the 
criteria of DC 5215.

However, the Board observes that the Court has held that, 
when read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to arthritis, where the 
arthritis is established by x-ray, is deemed to be limitation 
of motion and warrants the minimum rating for a joint, even 
if there is no actual limitation of motion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592- 93 (1991), Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).  Further, in light of 
the veteran's complaints and medical evidence of pain, 
fatigability, weakness and reduced grip strength and in 
evaluating musculoskeletal disability, the Board must 
consider functional impairment, as contemplated by 38 C.F.R. 
§ 4.10; functional loss, as contemplated by 38 C.F.R. § 4.40; 
and pain on movement, swelling, deformity or atrophy of 
disuse, as contemplated by 38 C.F.R. § 4.45.  See also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

With respect to the above factors, the Board notes that the 
RO indicated in its June 2003 rating decision that despite 
the veteran's demonstrated normal range of motion on most 
recent VA examination, the 10 percent evaluation was 
warranted based on evidence of excess fatigability and 
weakness with repetitive movements over a single repetition 
of the right wrist.  In the December 2003 statement of the 
case the RO explained further that the 10 percent evaluation 
was being continued based on pain and functional loss of the 
service-connected right wrist with consideration of the 
provisions of 38 C.F.R. § 4.40 and § 4.59.  The Board agrees 
that the currently assigned 10 percent evaluation is 
appropriate in this case, as although normal range of motion 
was demonstrated on most recent examination, additional 
functional impairment due to pain and weakness have also been 
demonstrated along with arthritis.  The Board notes further, 
however, that a higher evaluation with consideration of the 
factors and guidance set forth in DeLuca is not in order 
where, as here, a claimant is already in receipt of the 
maximum rating for limitation of motion of the joint in 
question.   See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  In the instant case, the veteran is receiving a 10 
percent evaluation for his right wrist disorder, under 
Diagnostic Code 5010-5215.  This disability evaluation is the 
maximum rating allowable.  Further consideration of the 
aforementioned provisions of 38 C.F.R. §§ 4.40 and 4.45 is 
not in order.  See Johnston, 10 Vet. App. at 85.  

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other applicable 
codes.  The only other musculoskeletal code relating to wrist 
disorders is DC 5214, pursuant to which the severity of 
ankylosis (complete bony fixation) of the wrist is evaluated.  
However, there is no evidence that the veteran has right 
wrist ankylosis.  On the contrary, the most recent 
examination showed a full range of right wrist motion.  Thus, 
an evaluation under DC 5214 is not warranted.

In addition, while the evidence does not show any muscle 
damage to the wrist area, the Board acknowledges that the 
veteran has consistently complained of decreased grip 
strength in the right hand, and the most recent VA 
examination confirmed that the veteran's grip strength on the 
right was diminished as compared to the left.  Therefore, the 
Board has also considered the application of 38 C.F.R. 
§ 4.73, DC 5309, pursuant to which the severity of injuries 
to Muscle Group IX, which includes those muscles responsible 
for grasping movements of the hand, is evaluated.  It is not 
entirely clear whether it would be appropriate to rate the 
veteran's disorder under this code, given the lack of 
evidence of damage to Muscle Group IX.  However, the Board 
finds that it need not conclusively decide this question, 
since DC 5309 instructs that, because the hand is so compact 
a structure that isolated muscle injuries are rare, damage to 
Muscle Group IX is to be rated on limitation of motion of the 
affected part, with a minimum 10 percent rating.  As the 
veteran's right wrist disorder has already been evaluated 
based on limitation of wrist motion, with a 10 percent rating 
assigned, an evaluation under DC 5309, even if determined to 
be appropriate, would not result in a higher evaluation.  
Further, the record contains no competent medical evidence of 
impairment of flexion of the wrist and fingers due to 
moderately severe injury to Muscle Group VII such a higher 
evaluation on this basis would be in order.  38 C.F.R. 
§ 4.73, Diagnostic Codes 5307, 5309 (2003).  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for the veteran's post-traumatic arthritis 
of the right hand secondary to an accidental simple fracture 
of the navicular bone with non-union.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2003).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  Moreover, while this disability may have an 
adverse effect upon employment, as noted by the veteran, it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the Rating Schedule, the Board concludes that 
a remand to the RO, for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321, is not warranted. 





ORDER

A disability rating in excess of 10 percent for the veteran's 
post-traumatic arthritis of the right hand secondary to an 
accidental simple fracture of the navicular bone with non-
union is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



